FOX, J.
The defendant in this cause was convicted in the Grundy Circuit Court of petit larceny.
The offense of which the defendant was convicted and upon which the judgment in this cause is predicated is a misdemeanor. On the 3d day of February, 1905, the grand jury of Grundy county returned into court an indictment charging defendant with having stolen certain turkeys, the property of one W. O. Garnand. Such property was alleged to be of the value of $17.50.
At the June term, 1905, defendant filed his motion to quash the indictment on the ground that B. F. Hyatt, foreman of the grand jury which returned the indictment in this cause, had been foreman of a grand jury of Grundy county within a period of one year prior to the impaneling of the grand jury that returned the indictment herein. It is alleged in the motion to quash that to put defendant on trial under the indictment would be violative of the fifth, sixth and fourteenth amendments of the Federal Constitution, and sections twelve, twenty-two, twenty-five, *19twenty-eight and thirty of article two of the Constitution of Missouri. The motion to quash was by the trial court overruled, and the defendant was put upon his trial, and at the close of the evidence the cause was submitted to the jury and they returned a verdict finding the defendant guilty of petit larceny and assessed his punishment at a fine of ten dollars. Judgment was rendered in accordance with the verdict and from this judgment the defendant prosecuted his appeal to this court upon the ground that a constitutional question was properly raised and involved in this proceeding.
At the very threshold of the consideration of this cause we find that the learned Attorney-General challenges the jurisdiction of this court; hence it is important that we first determine as to whether or not this court has jurisdiction of the appeal in this cause. It is manifest that unless there is a constitutional question involved in this proceeding (it being a judgment of conviction for a misdemeanor) this court is without jurisdiction.
The motion to quash which undertakes to present the constitutional question, is as follows:
“Now comes the defendant and moves the court to quash the indictment herein filed against the defendant in this cause, and for grounds of said motion states the following facts:
“First: Under the law an indictment must be certified, and indorsed by a legal foreman of a legal grand jury.
“No person is a legal grand juror who has served as such in any co'urt of record in the county within the period of one year.
“The indictment herein filed is not certified or indorsed by any legal foreman of the grand jury, for the reason that B. P. Wyatt, who signed this indictment, claiming to be the foreman of the grand jury, was not a legal grand juror, he having been foreman *20of a grand jnry. of 'Grundy county within the period of one year prior to the impaneling of the grand jury that returned the indictment herein; and the said B. F. Wyatt having been appointed foreman of the grand jury that returned this indictment, such appointment having been made by the court at the suggestion of the prosecuting attorney.
“To put the defendant on trial under the indictment herein filed against him would be violative of article V of the amendments to the Constitution of the United States, in that it would be to deprive the defendant of his liberty without due process of law, and violative of article VI of said amendments, in that it would deny the defendant the right to be informed of the nature and cause of the accusation, and violative of article XIV of the amendments to the Constitution of the United States, in that it would deprive the defendant of his liberty without due process of law, and deny the defendant the equal protection of the laws and would be violative of article II, section 12, of the Constitution of Missouri, in that it denies the defendant the right to be proceeded against by indictment as at common law, if indicted at all; and violative of section 22 of article II, section 25, and section 28, in that it is thereby provided that a grand jury shall consist of twelve men, and a less number of legal grand jurors is not a constitutional grand jury; and is violative of section 30 of article II of the Constitution of Missouri, in that it deprives the defendant of his liberty without due process of law; and all of said constitutional.provisions are hereby expressly invoked.
“Second: The defendant further moves the court to quash the indictment, herein for the reason that said indictment fails to state sufficient facts to constitute an offense under the laws of the State of Missouri.”
It will be observed from the averments in the motion to quash that the contention of appellant that *21a constitutional question is involved is predicated solely upon the allegation of disqualification of one of the members of the grand jury, to-wit, B. F. Wyatt. In other words, it is averred that B. F. Wyatt, who was a member of the grand jury that returned the indictment in the case at bar, had been a member of the grand jury of Grundy county within the period of one year prior to the impaneling of the grand jury that returned the indictment in this cause.
The Constitution of this State or the Constitution of the United States does not-undertake to designate what shall be the qualifications of either grand or petit jurors. The statute of this State makes full provisions as to the qualifications of both grand and petit jurors, and the qualifications of a grand juror are purely statutory, and so far as this proceeding is concerned, upon that question', it is simply a controversy between the State and the appellant as to the proper construction of the statute which undertakes to provide fully the qualifications of members of the grand jury.
The Courts of Appeals of this State are as fully vested with authority to construe statutes and determine whether or not they have been violated in all causes properly within their jurisdiction as the Supreme Court of this State. In our opinion there is no constitutional question involved in this proceeding. It simply involves the proper construction as well as the force and effect of a statute providing for the qualifications of jurors.
This case is unlike the case of State v. Warner, 165 Mo. 399. In that case the record disclosed that the defendant was in custody and requested that he be permitted to be present at the impaneling of the grand jury which would make the investigation of his case. The court denied the request and it was held by this court, and properly so, that this was a denial of a constitutional right to be present at the impaneling of the *22grand jury, for the purpose of affording the defendant an opportunity of making such challenges to the members constituting the inquisitive body as he might deem proper. That is not this case. Here we are confronted with simply a motion to quash an indictment for the reason, as is contended by the appellant, that one of the persons composing the grand jury was disqualified under the provisions of the statute.
The case of Crowley v. United States, 194 U. S. 461, is relied upon by appellant in the case at bar. While that case might furnish authority for the proper construction of the statute which provides for the qualifications of jurors, it has no application and furnishes no support to the proposition that a constitutional question is involved in the proceeding in the case at bar. The indictment in that case was based upon certain provisions of the Revised Statutes of the United States relative to crimes committed by persons employed in the postal service. The indictment was returned to the District Court of the United States for the District of Porto Rico as constituted by the Act of Congress of April 12, 1900, entitled, “An Act temporarily to provide revenues and a civil government for Porto Rico, and for other purposes.” It was disclosed by the record that the Legislative Assembly of Porto Rico made provisions for the qualification of jurors. The Supreme Court of the United States took jurisdiction of that ease on the ground that an act of Congress was brought in question and certain rights claimed by the defendant thereunder were denied, and not for the reason that any of the provisions of the Federal Constitution were infringed upon.
Our attention is also directed to the case of People v. Romero, 18 Cal. 89. It will be observed that that case involved a similar proposition to the one presented in State v. Warner, 165 Mo. 399. There, as in the Warner case, the defendant, by the trial *23court, was denied a constitutional privilege to be present at tbe impaneling of the grand jury where an opportunity could be afforded to make such challenges to the members of that body as he might deem appropriate. That case furnishes no support to the insistence that a constitutional question is involved in the case at bar.
This cause properly belongs to the Kansas City Court of Appeals. That court is fully vested with full authority to determine the legal controversy between the State and the defendant as to the proper interpretation, as well as the force and effect, of the statute providing for the qualification of jurors. There may be other questions involved upon the proposition now under discussion, such as to whether or not the objections to the incompetency of the juror were, timely, but manifestly all those questions are properly determinable by the Court of Appeals. The appeal should have been granted to the Kansas City Court of Appeals, and for that reason it is ordered that this cause be transferred to that court.
All concur